DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-10 are objected to because of the following informalities:  
Claim 9 recites, “… a position based on the user operation and the selected position selected prior to the user operation is selected rather than the position of gaze input,” which should be “… a position based on the user operation and the selected position selected prior to the user operation are selected rather than the position of gaze input” to be grammatically correct.
Claim 10 recites, “… a position based on the user operation and the selected position selected prior to the user operation is selected,” which should be “… a position based on the user operation and the selected position selected prior to the user operation are selected” to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VanBlon et al. (US 2021/0096641 A1 – hereinafter VanBlon).
Regarding claim 1, VanBlon discloses an electronic device comprising: at least one memory and at least one processor ([0014]; [0016] – a memory storing program code to be executed by a processor) which function as: a gaze detecting unit configured to detect a position of gaze input on an image displayed on a display unit (Figs. 4A-4B;[0040]; [0075]; [0078] – to detect a position of gaze input on an image displayed on a display unit as shown in Figs. 4A-4B); a subject detecting unit configured to detect from the image a subject of a specific type and a region included in the subject of the specific type (Figs. 4A-4B;[0040]; [0075]; [0078] –to detect a subject of graphical interface and a region included within, e.g. control regions as shown in Figs. 4A-4B); and a control unit configured to execute control so that, in a case where a position selected prior to a user operation on an operating member is not on the subject in the position of gaze input, a region corresponding to the user operation, which is included in the subject in the position of gave input, is selected in response to the user operation, regardless of the position selected prior to the user operation (Figs. 4A-4B; [0085]-[0087] – a position selected prior to a user operation is a position of one of the controls A, B, C, and D in Fig. 4A, when the position of gaze input changes to the area as shown in Fig. 4B, a region corresponding to the user operation, e.g. the user activating a corresponding control, is selected regardless of the position selected prior to the user operation, e.g. a position of controls A, B, C, and in Fig. 4A).
(Figs. 4A-4B; [0085]-[0087] – the user operation on a direction, A, B, C, D of input device 407, a region on a corresponding direction with the area is selected).
Regarding claim 7, VanBlon also discloses the control unit executes control so that in a case where the position selected prior to the user operation is on the subject in the position of gave input, a region different from the position selected prior to the user operation, among regions included in the subject in the position of gaze input, is selected m response to the user operation (Figs. 4A-4B; [0085]-[0087] – while the gaze input stays the same when the user presses different keys of input device 407, a different region is selected).
Regarding claim 8, VanBlon also discloses the control unit executes control to ensure that in a case where the position selected prior to the user operation is on the subject in the position of gaze input, a region included in a subject different from the subject in the position of gave input is not selected in response to the user operation (Figs. 4A-4B; [0085]-[0087] – while the gaze input stays at the area shown in Fig. 4A, any region of the controls A, B, C, and D in the area of Fig. 4B is not selected when the user presses a corresponding key of input device 407). 
Claim 15 is rejected for the same reason as discussed in claim 1 above.
([0014]; [0016] – a program code stored in a memory to be executed by a processor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon as applied to claims 1, 4, 7-8, and 15-16 above, and further in view of Sannoh et al. (US 2003/0071908 A1 – hereinafter Sannoh).
Regarding claim 2, see the teachings of VanBlon as discussed in claim 1 above. However, VanBlon does not disclose the subject of the specific type is a face of a person and the region is an organ of the face.
Sannoh disclose a subject of the specific type is a face of a person and the region is an organ of the face (Fig. 5C, 5D; [0121]; [0275]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sannoh into the electronic device taught by VanBlon to apply gaze input selection into photography allowing a photographer selecting parts of imaging object for photometry conveniently.
(Fig. 5C, 5D; [0121]; [0275]).
The motivation for incorporating the teachings of Sannoh into the electronic device taught by VanBlon has been discussed in claim 2 above.
Regarding claim 5, see the teachings of VanBlon as discussed in claim 1 above. However, VanBlon does not disclose the subject of the specific type is a face and the region is an eye, and the control unit executes control so that in a case where the user operation is an operation for specifying a first direction, an eye on the first direction side on the face in the position of gaze input is selected, and in a case where the user operation 1s an operation for specifying a second direction, an eye on the second direction side on the face in the position of gaze input is selected.
Sannoh discloses a subject of a specific type is a face and a region is an eye, and a control unit executes control so that in a case where a user operation is an operation for specifying a first direction, an eye on the first direction side on the face in the position of gaze input is selected, and in a case where the user operation is an operation for specifying a second direction, an eye on the second direction side on the face in the position of gaze input is selected (Fig. 5C, 5D; [0121]; [0275] – using selection buttons).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sannoh into the electronic device taught by VanBlon to apply gaze input selection into photography allowing a photographer selecting parts of imaging object for photometry conveniently.

Sannoh discloses a control unit executes control so that specific processing is executed on the basis of a region selected in response to a user operation (Fig. 5C, 5D; [0121]; [0275]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sannoh into the electronic device taught by VanBlon to apply gaze input selection into photography allowing a photographer selecting parts of imaging object for photometry conveniently.
Regarding claim 12, see the teachings of VanBlon and Sannoh as discussed in claim 11 above, in which Sannoh also discloses the image displayed on the display unit is a live view image captured by an imaging unit (Fig. 5C, 5D; [0121]; [0275]), and the specific processing is at least one of autofocus, automatic exposure, and tracking subject determination (Fig. 5C, 5D; [0121]; [0275] –the specific processing is at least an autofocus). The motivation for incorporating the teachings of Sannoh into the electronic device taught by VanBlon has been discussed in claim 11 above.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon and Sannoh as applied to claims 1-5, 7-8, 11-12, and 15-16 above, and further in view of Matsuzaka (US 2009/0285457 A1 – hereinafter Matsuzaka).

Matsuzaka discloses an image displayed on a display unit is a reproduced image ([0063]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaka into the electronic device taught by VanBlon and Sannoh to apply specific editing on reproduced image data.
Regarding claim 14, see the teachings of VanBlon, Sannoh, and Matsuzaka as discussed in claim 13 above, in which Matsuzaka also disclose the specific processing is at least one of image correction processing, trimming, and adding attribute information ([0062]; [0128] – at least color correction processing).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaka into the electronic device proposed in claim 13 to correct the color of the image, thus enhancing the quality of the image.

Allowable Subject Matter
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUNG Q DANG/Primary Examiner, Art Unit 2484